Citation Nr: 1447998	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  14-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the St. Louis, Missouri RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service-connected disabilities are bilateral hearing loss, rated 80 percent; anxiety disorder, rated 30 percent; and tinnitus, rated 10 percent.  The combined disability rating is 90 percent.  Therefore, the schedular rating criteria for TDIU are met.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable primarily due to his service connected hearing loss and tinnitus.  A medical opinion on the impact of the Veteran's service-connected disabilities on his ability to obtain and follow substantially gainful employment is needed to decide the issue of a total compensation rating based on individual unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

On December 2011 VA psychiatric examination, the diagnosis was anxiety disorder, not otherwise specified.  A GAF score of 68 was assigned.  The Veteran denied any problems with his occupational or social functioning due to mental disability.  The examiner opined that a mental condition had been formally diagnosed, but the symptoms were not severe enough either to interfere with the Veteran's occupational and social functioning (although the GAF score assigned suggests otherwise, i.e., some difficulty with occupational functioning) or to require continuous medication.  The examiner noted the Veteran's report that his hearing loss was his greatest concern at that time, as he is severely hard of hearing and was reliant on his spouse and son for assistance understanding the examiner's questions.

On January 2012 VA audiological examination, the Veteran reported bilateral hearing loss, with the most difficulty occurring when watching television.  He also reported bilateral intermittent tinnitus described as ringing and not bothersome.  The diagnoses included moderate to profound sensorineural hearing loss bilaterally.

In a May 2012 addendum opinion, the January 2012 VA audiological examiner opined that the Veteran's hearing loss would not significantly affect his vocational potential or limit participation in most work activities, and his employment would be more than feasible in a loosely supervised situation.  

On November 2012 private evaluation, the Veteran reported that he was experiencing more difficulty hearing conversations and that his tinnitus might be worsening.  He reported that his disabilities made conversations difficult at times as the sound would become tonal and music-like, distracting him from understanding the conversation.  Following an audiological evaluation, the examiner opined that the Veteran's severe bilateral hearing loss and tinnitus render him unemployable, as he needs to avoid working in any environment in which there is any noise which may exacerbate his hearing loss, and these limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification.  The examiner opined that the Veteran's condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  The examiner opined that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and/or amplification.

Based on these findings, a February 2014 rating decision granted the Veteran an increased (to 80 percent) rating for bilateral hearing loss, effective November 19, 2012 (the date of a private evaluation).

Because the Veteran's hearing loss disability has apparently worsened precipitously since the January 2012 VA audiological examination and May 2012 addendum opinion, the Board finds that a new examination to evaluate the current impact of the service-connected disabilities on his employability is needed.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss, including the impact of the disability on his employability.  The Veteran's record must be reviewed by the examiner in connection with the examination.  The examiner should:   

(a) Reconcile any substantial variances between the audiometry findings, and the findings on November 2012 audiometry. 

(b) Discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected bilateral hearing loss.

(c)  Identify the types of employment, if any, that would not be inconsistent with/precluded by the functional limitations due to the service-connected hearing loss and the types of employment, if any, that remain feasible despite the effect of the service-connected hearing loss.  Specifically, the examiner should discuss the feasibility of clerical employment that does not require constant supervision.

The examiner must include rationale with all opinions.  The examiner is asked to specifically comment on the May 2012 VA and November 2012 private opinions regarding the impact of the hearing loss on the Veteran's employability, expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement.  

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If TDIU remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

